Citation Nr: 1422212	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability; and if so, whether service connection is warranted for such disability.  

2.  Entitlement to a disability rating in excess of 40 percent for a service-connected left wrist disability.  

3.  Entitlement to a disability rating in excess of 20 percent for a right hip disability. 

4.  Entitlement to a disability rating in excess of 10 percent prior to January 1, 2010 and a disability rating in excess of 20 percent thereafter for bone graft donor site scar of right iliac crest and surgical scars left wrist.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to specially adapted housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, July 2009, and September 2010 rating decisions by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the RO implicitly reopened the Veteran's claim of entitlement to service connection for a right knee disability in the September 2010 rating decision and conducted additional development consistent with that decision.  However, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issues of entitlement to an increased disability rating for a left wrist disability, entitlement to an increased rating for a right hip disability, entitlement to a TDIU, and entitlement to specially adapted housing and/or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1985 rating decision denied entitlement to service connection for a right knee disability on the basis that a right knee disability had pre-existed the Veteran's active service and had not been aggravated; a subsequent unappealed decision, most recently in June 2005, continued the denial.

2.  Evidence received since the June 2005 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and therefore raises a reasonable possibility of substantiating the issue on appeal. 

3.  There is no clear and unmistakable evidence that the Veteran's right knee condition preexisted service, and there is contemporaneous evidence showing in-service symptoms and a finding that the condition was aggravated by service. 
4.  For the entire period on appeal, the Veteran's right iliac crest and left wrist scars have been manifested by pain, without evidence of instability or other disabling effects.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision which continued the July 1985 denial of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).

4.  The criteria for a disability rating in excess of 10 percent for bone graft donor site scar of right iliac crest and surgical scars left wrist, prior to October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

5.  The criteria for a disability rating of 20 percent, but no higher, for bone graft donor site scar of right iliac crest and surgical scars left wrist, from October 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

The record reflects that prior to the initial adjudication of the claims; the Veteran was mailed letters in May 2009, November 2009, and December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The November 2009 letter also provided notice in compliance with Kent.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded VA examinations in June 2007, May 2009, and October 2010 for his service-connected scars which were conducted in conjunction with a review of the Veteran's claims files and document the nature and severity of the Veteran's service-connected scars.  Therefore, the Board finds these examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran was afforded a June 2011 VA examination for his right knee disability.  The Board notes that the VA examiner's rationale for his opinion inaccurately reports the facts and is therefore inadequate.  Id.  However, the Board is granting the benefit sought in full as to that issue and finds that the Veteran is not prejudiced by such error.

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2013 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disabilities in question, specifically as to the nature and severity of the Veteran's service-connected scars and the etiology of his right knee disability.  The Veteran was represented at the hearing by an accredited representative from The American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was originally denied entitlement to service connection for a right knee disability in a July 1985 rating decision on the basis that his right knee disability had pre-existed active service and that there was no evidence that such disability had been aggravated by his active service.  The Veteran did not submit new evidence or a notice of disagreement within one year of this decision, and it became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thereafter, he made numerous attempts to reopen the claim.  In June 2005, the Veteran's claim to reopen his claim of entitlement to service connection for a right knee disability was denied on the basis that new and material evidence had not been submitted.  The Veteran did not submit new and material evidence or a notice of disagreement within one year of that decision and it became final.  Id.  The Veteran filed a claim to reopen in August 2009, which was denied by the RO in September 2010.  The Veteran has appealed.  

Evidence of record at the time of the June 2005 rating decision included the Veteran's STRs which contained a January 1985 report of a Medical Board proceeding which noted the Veteran had an internal derangement of the right knee, which had pre-existed active service, but had been permanently aggravated by active service.  Also of record at the time of the June 2005 rating decision were extensive VA treatment records showing that the Veteran began receiving treatment for his right knee disability shortly after separation from active service, including December 1988 surgery; and that he continued to receive relatively consistent treatment since that time; a September 1989 X-ray report showing a diagnosis of mild degenerative arthritis; and lay statements from the Veteran indicating that he first injured his knee while on active service.  

Pertinent evidence received since the June 2005 rating decision includes the report of a September 1988 VA X-ray report, which was associated with the record in December 2011, showing that the Veteran was found to have major degenerative arthritic changes in the right knee at that time.  

As the Veteran's claim of service connection for a right knee disability had been originally denied on the basis that he had a right knee disability that pre-existed his active service and there was no evidence that such disability had been aggravated by such service, for evidence to be new and material, it must relate to that unestablished fact.  As the newly received September 1988 VA X-ray report shows that the Veteran had major degenerative arthritis in his right knee just over three years after separation from service, the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a right knee disability must be reopened.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405  1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

The Veteran contends that his current right knee disability is related to his active service.  Specifically, he alleges that while on active service he fell off a truck in the motor pool and injured his right and left knees and that he sustained further injury to his right knee playing football while stationed in Mannheim, Germany.

A review of the Veteran's STR's shows that on August 1981 enlistment examination, the Veteran's lower extremities were noted to be normal on clinical evaluation and the Veteran denied any history of "trick or locked" knee on the associated report of medical history.  

As noted above, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  As a right knee disability was not diagnosed at the time of the Veteran's enlistment examination, the presumption of soundness applies.  

Further review of the STRs shows that in April 1982 the Veteran was seen for an evaluation of his right knee.  He complained of symptoms of locking and reported that he had experienced recurrent problems during basic training, but had not sought treatment.  He was assessed with minimal patellofemoral syndrome and no further treatment was ordered.  On his exit examination, he complained of knee locking.  The January 1985 Medical Board examination noted that the had a right knee injury that pre-existed active service as a result of playing football at Clemson University.  His past medical history included locking of the knee, approximately two times per year.  The diagnosis was possible internal derangement of the right knee, which the Medical Board found had been permanently aggravated by his active service.  

Post-service VA treatment records show that the Veteran first sought treatment for right knee pain in April 1987, less than 2 years following separation from active service.  As noted above, a subsequent VA treatment record from September 1988 shows that on X-ray, the Veteran was noted to have major degenerative arthritic changes in his right knee, just over three years following separation from active service.  December 1988 VA treatment records show that he underwent arthroscopic surgery to remove loose bodies from his right knee.  The remaining VA treatment records show that the Veteran has continued to receive intermittent treatment for his right knee disability.  

Notably, the Board finds it significant that the Veteran filed his initial claim of entitlement to service connection for a right knee disability in June 1985, just one month following separation from active service, and that he attempted to reopen such a claim in November 1986.  This suggests to the Board that while the Veteran may not have sought treatment until April 1987, he continued to suffer from right knee symptomatology since his separation from active service.  

In June 2011, the Veteran was afforded a VA examination, which noted the Veteran's diagnosis of degenerative joint disease of the right knee with chondrocalcinosis.  This report also notes the Veteran's reports that he injured his knee while on active service.  The June 2011 VA examiner opined that the Veteran's right knee disability had pre-existed his active service, based on the January 1985 Medical Board report, and as such it was unrelated to his active service.  The VA examiner explained that the Veteran had signed the January 1985 Medical Board report, which supported the finding that the right knee disability had pre-existed service.  Upon independent review of the January 1985 Medical Board report, the Board notes that there is no indication that the Veteran signed the report.  The Board notes that the Veteran's name was typed on the report; however, it does not contain a signature.  As the VA examiner inaccurately reported the evidence, the Board finds that the VA examiner's rationale is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record are numerous lay statements from the Veteran, which include testimony from Decision Review Officer (DRO) hearings dated October 1996 and November 2012, testimony from his August 2013 Board hearing, and various written statements.  In his testimony and statements, the Veteran consistently reports that he never played football at Clemson University, or even attended Clemson University, and that the notation of such on the Medical Board report was in error.  He further reported that his right knee was first injured while on active service after falling from a truck and landing on his knees and that it was further injured while playing football in Mannheim, Germany, while on active duty.  

The Board notes that the Veteran is competent to report when his symptoms began. See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Regardless of whether the Veteran had a pre-service injury, the STRs also clearly document that he had trouble with the knee during service.  Since he is entitled to the presumption of soundness, there needs to be clear and unmistakable evidence that the condition pre-existed service and that it was not aggravated by service.  There are no pre-service medical records so it is not clear that the knee condition preexisted service.  Furthermore, considering the Medical Board finding that the right knee disability was aggravated by service, it cannot be said that the evidence clearly shows no aggravation.  In sum, the Board notes that a right knee disability was not noted on the Veteran's enlistment examination; his STRs show he received treatment on active service for right knee pain; and the evidence of record establishes continuity of symptomatology and a diagnosis of arthritis.  Further, the Board has found the Veteran's reports regarding the onset of his right knee disability to be credible.  Accordingly, service connection for a right knee disability is warranted.    

Disability Evaluations

The Veteran contends that he is entitled to higher disability ratings for his service-connected right iliac crest and left wrist scars than the staged 10 percent and 20 percent disability ratings currently assigned.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 provide the criteria for evaluating scars; the Veteran's scars have been rated under Diagnostic Code 7804 for scars that are unstable or painful.  During the pendency of the Veteran's claim, the criteria for evaluating scars were amended on October 23, 2008.  The October 2008 revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, a Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008; however, at a November 2012 DRO hearing his representative indicated the Veteran's desire to have his service-connected scars evaluated under the revised criteria.  Notably, disability ratings under the revised criteria cannot be awarded with effective dates earlier than the date the criteria went into effect, i.e., October 23, 2008.   

Prior to October 23, 2008, Diagnostic Code 7804 provided a sole compensable rating of 10 percent for a superficial scar that was painful on examination, regardless of the number of scars.  38 C.F.R. § 4.118 (2008).

From October 23, 2008, Diagnostic Code 7804 provides for a rating of 10 percent for one or two scars that are unstable or painful; a rating of 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2013).

For claims for increased ratings which do not rise out of an initial grant of service connection, such as the Veteran's claim for an increased rating for his service-connected right iliac crest and left wrist scars, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA examination in June 2007.  At that time he was noted to have two scars on his left wrist and one on the superior aspect of his right hip.  All three scars were noted to be tender to palpation.  The scar on the right hip was measured at 13 centimeters (cm) by 1 cm.  The right hip scar was non-adherent and the texture was normal.  There was no ulceration, but the right hip scar was depressed with deep underlying tissue loss measuring the same dimensions as the scar.  There was no inflammation, edema, or keloid formation of the right hip scar, but it was hyperpigmented.  

The Veteran was afforded another VA examination in May 2009.  At that time he was noted to have one scar on his left wrist, which measured 8.5 cm by 10 cm.  The scar was noted to be tender to the touch and adhered to the underlying tissue.  The scar was stable with slight depression of 0.1 millimeter (mm) throughout its entirety.  There was no evidence of inflammation, edema, or keloid formation.  The scar was hyperpigmented without distortion, induration, inflexibility, or limitation of motion.  The Board notes that the description of the Veteran's left wrist scars in the May 2009 VA examination is inaccurate, as it appears the two scars were described together as one.  The remainder of the VA examinations of record, and the reports made by the Veteran, consistently describe the scars as two separate scars, one that crosses over the other.  

The May 2009 VA examination also noted that the Veteran had one scar on his right anterior iliac crest, which measured 1 cm by 10 cm.  The scar was tender to the touch and was non-adherent.  The scar was stable without elevation or depression.  It was superficial without inflammation, edema, or keloid formation.  The scar was noted to be hyperpigmented without distortion, induration, inflexibility, or limitation of motion.  

The Veteran was afforded another VA examination in October 2010.  At that time, the Veteran reported pain and itching over the scar on his wrist.  It was noted that the Veteran's left wrist scar was two scars in the shape of a cross.  The first scar was measured at 8 cm by 0.5 cm, with the second measured at 9 cm by 0.25 cm.  There was adherence noted at the intersection of the scars and there was tenderness throughout both scars.  There was no instability or ulceration.  The scar was depressed at the intersection of the two scars with some underlying tissue loss.  There was no inflammation, edema, or keloid formation.  The color was hyperpigmented, but there was no induration, inflexibility, or limitation of motion as a result of the scar. 

On October 2010 VA examination of the scar at the anterior right iliac crest, the Veteran reported constant tenderness.  It was noted that the scar was tender to palpation with no underlying tissue loss or adherence.  There was no instability or ulceration.  The scar was not elevated or depressed and it was normally pigmented.  There was no induration, inflexibility, or limitation of motion as a result of the scar.  

VA treatment records show that the Veteran receives treatment for a variety of medical conditions at the VAMC, including intermittent treatment for pain associated with his service-connected scars.  Specifically, a September 2008 VA treatment record notes that the Veteran was treated for left wrist pain secondary to scar neuroma and a new wrist splint was ordered and a referral to the pain clinic for injections was considered.  The VA treatment records provide no indication that the Veteran's scars are more severe than described in the VA examination reports of record.  

Also of record are statements made by the Veteran at his November 2012 DRO hearing and his August 2013 Board hearing when he reported that his wrist and hip scars were constantly tender.  Additionally, at his DRO hearing, he reported that the brace he wore for his left wrist disability irritates his left wrist scars.

Based on the evidence of record, the Board finds that prior to October 23, 2008, a disability rating in excess of 10 percent for the Veteran's service-connected right iliac crest and left wrist scars is not warranted.  In this regard, the Board notes that the rating criteria in effect prior to October 23, 2008, did not provide for a disability rating in excess of 10 percent for superficial, painful scars, regardless of the number of scars.  Therefore, the Board finds that prior to October 23, 2008, a disability rating in excess of 10 percent for the Veteran's service-connected right iliac crest and left wrist scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

For the period prior to October 23, 2008, the Board has considered assigning the Veteran a disability rating under another Diagnostic Code applicable to scars.  However, there is no evidence that the Veteran's scars on his right iliac crest and left wrist are unstable (Diagnostic Code 7803), cause limitation of motion (Diagnostic Code 7801 and 7802), or that he has scars that result in disfigurement of the head, face, or neck (Diagnostic Code 7800).  As such, the Board finds that for the period prior to October 23, 2008, a higher disability rating under another diagnostic code is not warranted.  38 C.F.R. § 4.118 (2008).

From October 23, 2008, the Board finds that a disability rating of 20 percent is warranted for the Veteran's right iliac crest and left wrist scars.  In this regard, the Board notes that the VA examination in June 2007 noted that all three of the Veteran's scars were painful, and the subsequent VA examination continued to note that the scars were painful.  As the revised rating criteria became effective on October 23, 2008, the Board finds that this is the earliest date from which a 20 percent disability rating can be awarded for three to four scars that are unstable or painful.  Therefore, the Board finds that from October 23, 2008, a disability rating of 20 percent is warranted for the Veteran's service-connected right iliac crest and left wrist scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

The Board has considered whether a higher disability rating is warranted for the Veteran's right iliac crest and left wrist scars from October 23, 2008; however, there is no evidence that the Veteran has more than 3 scars related to his active service.  Further, his scars are not at least 72 square inches; they are not located on the head, face, or neck; and they do not result in additional disabling effects other than pain.  Therefore, a higher disability rating for the Veteran's service-connected left wrist and right iliac crest scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations (pain) of the Veteran's service-connected right iliac crest and left wrist scars are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had any hospitalizations or has received frequent emergency, or even frequent outpatient, treatment for symptoms related to his service-connected scars.  The Board notes that the Veteran has claimed entitlement to a TDIU based on his service-connected disabilities, which is addressed separately in the Remand below; however, there is no evidence or allegation that the impairment of the Veteran's service-connected scars alone has rendered him unemployable.  Further, there is no indication that the average industrial impairment caused by the Veteran's service-connected right iliac crest and left wrist scars would be to such a degree as to warrant the assignment of higher schedular rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability; service connection for a right knee disability is granted.

Entitlement to a disability rating in excess of 10 percent for bone graft donor site scar of right iliac crest and surgical scars left wrist, prior to October 23, 2008, is denied.  

Entitlement to a disability rating of 20 percent for bone graft donor site scar of right iliac crest and surgical scars left wrist, from October 23, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for bone graft donor site scar of right iliac crest and surgical scars left wrist, from October 23, 2008, is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.  

The Board notes that the Veteran's most recent VA examination of his left wrist and right hip disabilities is dated October 2010; however, the Veteran's testimony from his August 2013 Board hearing indicates that the symptoms of these disabilities may have worsened since that time.  Specifically, the Veteran indicated that he was now unable to use his left wrist on a constant basis, rather than just during weekly flare-ups, as reported during the October 2010 VA examination.  With regard to his right hip disability, during his Board hearing, the Veteran reported that he required the use of a wheelchair, while it was noted on October 2010 VA examination that he only required the use of crutches.  Further, a July 2011 VA treatment record notes the Veteran's complaints of worsening symptoms of his right hip disability.  As such, the Board finds that the October 2010 VA examination report no longer reflects the current severity of the Veteran's left wrist and right hip disabilities, and a new VA examination is warranted.  

The Board notes that the RO did attempt to provide the Veteran with a general medical examination in May 2013 in connection with his TDIU claim, and then noted that he had failed to report.  However, notice of that examination was sent to "RR1" and returned as undeliverable, while the Veteran's address is "RT1."  Considering this error, another examination will be scheduled, especially since the Board has granted service connection for the right knee disability.

With regard to the Veteran's claims of entitlement to specially adapted housing, a special home adaptation grant, and a TDIU, the Board notes such claims are inextricably intertwined with his claim of increased ratings for his left wrist and right hip disabilities and as such they must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Further, the Board notes that the most recent VA treatment records are dated October 2012 from the Columbia, South Carolina VA Medical Center.  Before a decision is rendered in this matter, current VA treatment records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain current VA treatment records, dated October 2012 to the present, from the Columbia, South Carolina VAMC, and associate them with the record. 

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left wrist and right hip disabilities.  The examiner should note any impairment caused by the Veteran's service-connected left wrist and right hip disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

The examiner is specifically asked to:

* address whether the Veteran's left wrist disability has manifested in extremely unfavorable ankylosis of the left wrist, constituting loss of use of the hand.   VA regulations define loss of use of the hand as no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.


* comment on the effects of the Veteran's service-connected disabilities on his ability to work - that is, the left wrist, right hip, scars, and now the right knee disorders.

3. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


